DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, encompassing claims 1-13 and 16-20 in the reply filed on 09/29/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-8, 10, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. Patent No. 5,445,608 hereinafter (hereinafter ‘Chen”), in view of Greatbatch et al., U.S. Patent No. 6,988,001 (hereinafter “Greatbatch).
Regarding claims 1, 10 and 20, Chen discloses a phototherapy system including an implantable probe and methods of use, the probe comprising: 
a lead body/catheter 44 comprising a distal end, a distal portion, and a proximal portion (see Figs. 3A and 7A -7B);
an optical assembly 40 attached to the distal end of the lead body 44, the optical assembly comprising one or more light emitters 54, 120, 166, 344   (see col. 4, lines 3-7 and Figs. 3A, 7A-7D, 10A-11B and 21A);
a housing 74,152, 164 disposed around the one or more light emitters, the housing comprising a cover disposed over the one or more emitters (see Figs. 3A, 7B, 10A-11B); and 
plurality of feedthrough pins/power leads 70 extending out of the housing, wherein the each of the leads is electrically coupled to the at least one light emitter (see Figs. 10A, 11A). In at least one embodiment, the Chen further teaches light emitters comprising conductive foils 76a, 76b, configured to couple the light emitters to the power leads (see Fig.3C and col. 11, lines 13-18).
	Although Chen teaches that the “ light bar 72 is encapsulated in an electrically insulating, light diffusing semitransparent polymer 74 that protects the LEDs [emitters] from body fluids,” (see col. 11 lines 46-49), he does not teach that the housing for the light emitters 
Regarding claim 5, in the embodiment shown in Fig. 11A, the light emitter comprises a flange/ spine 168 disposed around the light emitters 166 to provide structural or positional support for the light emitting elements 166 within the housing.
Regarding claims 6  and 7, the probe further comprises a coupling 192 extending proximally from the housing, the coupling comprising a proximally tapered flange configured to be inserted into the distal end of the lead body/catheter 176 to couple the optical assembly to the catheter (see Figs. 13A -13B and col. 20 lines 46-51).
Regarding claim 8, as shown in Fig. 13A, the lead body/catheter 176 defines lumens 180, 182 configured to receive at least a portion of the coupling to facilitate attachment of the coupling to the catheter.
Regarding claim 11, the probe further comprises a plurality of terminal disposed along the proximal portion of the catheter, the terminal configured to be coupled to a circuit configured for monitoring and adjusting the voltage-current characteristics of the light emitters, 
Regarding claim 13, the lead body/catheter 44, 176 defines a plurality of lumens 180, 182, extending along the catheter, wherein the electrical conductors 70 extend along at least one of the lumens (see Figs. 3A, 7A-7B, 10A, 11A and 13A).
Regarding claim 15, Chen further teaches the emitters used for light injection into comprises can to be equipped with focusing lens to focus the output light to the target body tissue (see col. 25, lines 19-26). 
Regarding claim 16, the phototherapy system further comprises a control/drive module 56 having a housing (see Figs. 2A-2B and col. 9 lines 18-34), the control module comprising a housing and electronic subassembly disposed in the housing and configured to provide electrical signals to the light emitters as claimed (see Fig. 20 col. 17 lines 1-5).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Greatbatch as applied to claims 1, 5-8, 10, 11, 13, 15, and 16 above, and further in view of Goldman et al, Pub. No. U.S. 2015/0045862 (hereinafter “Goldman”).
Regarding claim 2, Chen teaches that the light bar 108 supporting the light emitters comprises two conductive foil layers 110 and 112 bonded to opposite sides of an insulating layer 114 (see Figs. 7A-7D and col. 12 lines 14-17). Chen further teaches an electrically insulating ceramic shroud around the light bar 108 (see col. 12 lines 49-53). However, he does not teach the light bar comprises at least one ceramic block in which the feedthrough pins extend through as claimed. Greatbatch teaches an alternative implantable medical device comprising a hermetically sealed housing, electrical components, electrical connection leads 8 
Regarding claim 12, Greatbatch further discloses at least one electrode 108 disposed within the housing, along the distal portion of electrical leads 102, 104, the electrodes configured to monitor parameters of the device (see Fig. 7 and Pars. 0009, 0039-0041). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Chen in view of Greatbatch to incorporate at least one electrode into the implantable probe to monitor and/or control functions of the probe. Furthermore, the electrode can be used for monitoring parameters of the body tissue being treated.
Allowable Subject Matter
15.	Claims 3, 4, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 30, 2021